  4:20-cv-03036-RFR-SMB Doc # 29 Filed: 12/31/20 Page 1 of 2 - Page ID # 237


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JANE DOE, and all others similarly situated;

                       Plaintiff,                                     4:20CV3036

        vs.
                                                             SECOND AMENDED FINAL
BOARD OF REGENTS OF THE UNIVERSITY                             PROGRESSION ORDER
OF NEBRASKA, HANK BOUNDS, President of
the University of Nebraska, individually and in his
official capacity; RONNIE GREEN, Chancellor of
the University of Nebraska-Lincoln, individually
and in his official capacity; JAKE JOHNSON,
Assistant Vice Chancellor for Student Affairs,
individually and in his official capacity;
MEAGAN COUNLEY, Deputy Title IX
Coordinator for UNL, individually and in her
personal capacity; TAMI STRICKMAN,
Associate to the Chancellor and Title IX
Coordinator, individually and in her personal
capacity; and MARC PEARCE, Assistant Dean
for Student Affairs and Administration at the
University of Nebraska College of Law,
individually and in his personal capacity;

                       Defendants.

       THIS MATTER is before the Court on the parties’ Unopposed Motion to Extend. (Filing
No. 28.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court’s previous final progression order remain
in effect, and in addition to those provisions, progression is as follows:

       1)     The trial and pretrial conference will not be set at this time. The telephonic status
              conference presently scheduled for April 5, 2021 is canceled. A status conference
              to discuss case progression, the parties’ interest in settlement, and the trial and
              pretrial conference settings will be held by telephone with the undersigned
              magistrate judge on August 10, 2021 at 2:00 p.m. Counsel shall use the
              conferencing instructions assigned to this case to participate in the conference.
              (Filing No. 8.)

       2)     The deadline for completing written discovery under Rules 33, 34, 36 and 45 of the
              Federal Rules of Civil Procedure is July 16, 2021. Motions to compel written
              discovery under Rules 33, 34, 36 and 45 must be filed by August 6, 2021.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.
    4:20-cv-03036-RFR-SMB Doc # 29 Filed: 12/31/20 Page 2 of 2 - Page ID # 238


           3)          The deadlines for identifying expert witnesses expected to testify at the trial, (both
                       retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                       Civ. P. 26(a)(2)(C)), are:

                                  For the plaintiff(s):                                     April 19, 2021
                                  For the defendant(s):                                     May 14, 2021
                                  Rebuttal:                                                 June 11, 2021

           4)          The deadlines for complete expert disclosures1 for all experts expected to testify at
                       trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                       (Fed. R. Civ. P. 26(a)(2)(C)), are:

                                  For the plaintiff(s):                                     January 20, 2021
                                  For the defendant(s):                                     March 1, 2021
                                  Rebuttal:                                                 March 16, 2021

           5)          The deposition deadline, including but not limited to depositions for oral testimony
                       only under Rule 45, is August 20, 2021.

                             a. The maximum number of depositions that may be taken by the plaintiffs as
                                a group and the defendants as a group is 10.

                             b. Depositions will be limited by Rule 30(d)(1).

           6)          The deadline for filing motions to dismiss and motions for summary judgment is
                       September 10, 2021.

           7)          The deadline for filing motions to exclude testimony on Daubert and related
                       grounds is October 8, 2021.

           8)          The parties shall comply with all other stipulations and agreements recited in their
                       Rule 26(f) planning report that are not inconsistent with this order.

           9)          All requests for changes of deadlines or settings established herein shall be directed
                       to the undersigned magistrate judge. Such requests will not be considered absent a
                       showing of due diligence in the timely progression of this case and the recent
                       development of circumstances, unanticipated prior to the filing of the motion,
                       which require that additional time be allowed.

           Dated this 31st day of December, 2020.

                                                                                 BY THE COURT:


                                                                                 s/ Susan M. Bazis
                                                                                 United States Magistrate Judge


           1
              While treating medical and mental health care providers are generally not considered “specially retained experts,” not all their opinions
relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within their treatment documentation. As to each
such expert, any opinions which are not stated within that expert’s treatment records and reports must be separately and timely disclosed.
